DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
1.	This office action is in response to the amendment submitted by Applicant(s) on 07/13/2021.

Response to Arguments
I. Status of the Claims
2.	Claims 1-21 are still pending. 
3. 	Claims 20 and 21 are new.
4. 	Applicant's amendments to claims and new claims are accepted because do not introduce new matter pursuant to MPEP 2163.
5. 	The drawings filed on 08/06/2019 have been accepted.

II. Rejections Under 35 U.S.C. 112
6. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 112(b)/second paragraph (pre-AIA ) have been fully considered and found persuasive. Therefore, the rejections have been withdrawn.

IV. Rejections Under 35 U.S.C. 102
7. 	Applicant's arguments with respect to the anticipated rejection(s) under 35 U.S.C. 102 have been fully considered and found persuasive. Therefore, the rejection(s) has been withdrawn.

IV. Rejections Under 35 U.S.C. 103
8. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 103 have been fully considered and found persuasive. Therefore, the rejection(s) has been withdrawn.

Reasons for Allowability / Allowable Subject Matter
9. 	Claims 1-21 are allowed. See the arguments by the Applicant(s) filed on 07/13/2021 and the application prosecution. 

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Minear (Pub. No.: US 2010/0123624) teaches “A method for operating a communications system is provided. The method includes receiving a plurality of signals at a plurality of antenna elements, the plurality of signals arriving at the array of antenna elements at a plurality of angles of arrival (AOAs) with respect to a reference location. The method also includes calculating a plurality of differential distance vectors between the plurality of antenna elements and the reference location, each of the plurality of differential distance vectors associated with one of the plurality of AOAs and at least one of the pluralities of signals. The method further includes obtaining a plurality of actual phase center locations for the plurality of antenna elements based on the plurality of differential distance vectors and the plurality of AOAs and providing a correction to configuration data for the array of antenna elements based at least on the plurality of actual phase center locations” (Abstract).
b)	Benavides (Pub. No.: US 2010/0090915) teaches “A system and method for determining the beam center location of an antenna, such as a global positioning system (GPS) antenna, are provided. A system for determining the beam center of an antenna may include a plurality of radio frequency (RF) probes, such as Integrated Transfer System (ITS) antenna elements, located at respective predefined positions surrounding the geometrical center of the antenna. The system may also include at least one detector configured to provide a measure of the RF power detected by each respective RF probe” (Abstract).

11.	The prior art of record, alone or in combination, does not disclose or suggest the underlined limitations under the Reasons for Allowability title above.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features/configurations of the .

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867